DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the amendment received 22 July 2022.

Claims 1, 4, 8, 11, 15 and 18 are currently amended, claims 2, 3, 5-7, 9, 10, 12-14, 16, 17, 19 and 20 are as originally presented.  In summary, claims 1-20 are pending in the application.

Drawings
The drawings were received on 22 July 2022.  These drawings are accepted.

Specification
The amendment to paragraph [0068] of the specification, received on 22 July 2022, is accepted.

The amendment of claims 4, 11 and 18 has cured the basis for the rejection of the claims under 35 U.S.C. § 112(b), thus, the 35 U.S.C. § 112(b) rejection of claims 4, 11 and 18 is hereby withdrawn.

Reasons for Allowance
The following is the Examiner’s statement for reasons for allowance: In response to the amendment received 22 July 2022, the Examiner has determined that the amended claims have overcome all the art of record and that art deemed available in an updated search as shown in the record, thus, the outstanding rejections of claims 1-20 are hereby withdrawn and there being no remaining issues, claims 1-20 and the application are now in condition for allowance.

With regard to claim 1 claiming a method, by a processor, for implementing an intelligent directing service in a computing environment, comprising: identifying one or more objects within a defined region relative to an entity; and directing at least[[,]] a portion of an extremity of the entity to select a first object of the one or more objects while directing the at least the portion of the extremity to avoid a second object of the one or more objects according to an analyzation of the one or more objects by one or more Internet of things (IoT) devices worn by the entity are in total, a unique combination of features and are non-obvious over the art of record where the features added in the current amendment to all the independent claims (underlined text) define the invention over the prior art of record.

Claims 8 and 15; claiming a system and a computer program product comprising a non-transitory computer readable storage medium respectively, are of the same scope and features as claim 1 and thus, define in total, a unique combination of features which are non-obvious over the art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD MARTELLO/

Primary Examiner, Art Unit 2613